Citation Nr: 0612920	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  98-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for flat 
feet from May 30, 1997, through March 31, 2001, and in excess 
of 30 percent from April 1, 2001.  

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with radiculitis from March 1, 1996, 
through July 29, 1996, and in excess of 40 percent from July 
30, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona (with 
jurisdiction shifting to the Albuquerque, New Mexico, RO).  


FINDING OF FACT

In a March 2006 correspondence (received at the Board in 
April 2006), the veteran expressed that his appeal had been 
satisfied by a December 2005 rating decision issued while his 
case had been in remand status.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claims of entitlement to a rating in excess 
of 10 percent for flat feet from May 30, 1997, through March 
31, 2001, and in excess of 30 percent from April 1, 2001, and 
entitlement to a rating in excess of 10 percent for 
lumbosacral strain with radiculitis from March 1, 1996, 
through July 29, 1996, and in excess of 40 percent from July 
30, 1996.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2003, the Board remanded this case for additional 
evidentiary development.  At that time, one of the issues on 
appeal concerned a claim for a rating in excess of 20 percent 
for lumbosacral strain with radiculitis from July 30, 1996.  

In December 2005, the Huntington, West Virginia, RO, granted 
an increased staged rating of 40 percent from July 30, 1996 
(as reflected on the cover page of this decision), and it 
appears that the combined evaluation for compensation became 
100 percent from February 7, 2002 (as compared to a previous 
rating decision in the record, dated April 2003, which 
indicated a combined evaluation 90 percent from February 
2002).  The RO further issued a January 2006 supplemental 
statement of the case and certification of the appeal.  

In April 2006, the Board received a letter from the veteran 
and his representative (with an accompanying appointment of 
his representative via a March 30, 2006, VA Form 21-22).  The 
veteran asked that the Huntington RO be notified that its 
December 2005 rating decision satisfied his appeal as he was 
awarded "100% permanent and total."  The representative 
noted that the veteran advised that the rating decision dated 
December 2005 satisfied his appeal.

Therefore, the Board finds that there is no longer a question 
or controversy remaining with respect to the issues that had 
been on appeal.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Accordingly, the appeal is dismissed.  



ORDER

An appeal concerning claims of entitlement to a rating in 
excess of 10 percent for flat feet from May 30, 1997, through 
March 31, 2001, and in excess of 30 percent from April 1, 
2001, and entitlement to a rating in excess of 10 percent for 
lumbosacral strain with radiculitis from March 1, 1996, 
through July 29, 1996, and in excess of 40 percent from July 
30, 1996, is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


